ON ORDER TO SHOW CAUSE
PER CURIAM.
In Wilson v. State, 881 So.2d 563, 2004 WL 1057800 (Fla. 5th DCA May 7, 2004), appellant was ordered to show cause why he should not be precluded from filing further pro se motions. See, e.g., State v. Spencer, 751 So.2d 47 (Fla.1999). We have carefully considered appellant’s response and find that good cause has not been shown.
Therefore, in order to conserve judicial resources, appellant is prohibited from fil*564ing any additional pro se appeals, pleadings, motions and petitions relating to his conviction and sentence in the underlying case. Any pleadings or papers filed in this Court regarding said conviction and sentence must be reviewed and signed by an attorney licensed to practice in this state. The Clerk of the Fifth District Court of Appeal is directed not to accept any further pro se pleadings or filings from appellant in Lake County, Fifth Judicial Circuit Court Case No. 90-580-DFA.
SAWAYA, C.J., PLEUS and ORFINGER, JJ., concur.